Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
 Response to Amendment
This office action is in response to the amendment filed on 2/26/2021. Currently claims 1-7, 9-16 and 18-22 are pending. 

Response to Arguments
Applicant’s arguments, see pg. 7-9, filed 1/15/2021 (please note the discrepancy between argument and amendment dates is due to an after final being filed from which the arguments come from followed by the filing of a RCE), with respect to the rejection(s) of claim(s) 1-7,9-12,14-16, 18-25 rejected under 35 USC 103 as being unpatentable over Zickler in view of Frey in view of L’Esperance and claim 13 rejected under 35 USC 103 as being unpatentable over Zickler in view of Frey in view of 

Claim Objections
Claims 1-7, 9-16 and 18-22 are objected to because of the following informalities: 
Independent claim 1recites the limitation:
wherein the afocal illumination source has a light element and a diffuser element
This should be changed to:
wherein the diffuse or afocal illumination source has a light element and a diffuser element
Independent claim 12 recites the limitation:
wherein the afocal illumination source has a light element and a diffuser element
This should be changed to:
wherein the illumination source has a light element and a diffuser element
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-16 and 18-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly  when it reaches the eye doesn’t necessary have to be 

Claim 12:
An apparatus for determining an orientation of an eye of a patient during an eye operation, the apparatus comprising:
an illumination device configured to generate a light pattern on the eye of the patient in an operation position;
a camera device configured to capture the light pattern generated on the eye during the eye operation; and
a computer configured to ascertain at least one property of the eye, which is dependent on the current orientation of the eye, from the captured light pattern during the eye operation,
wherein the illumination device is configured to generate diffuse or afocal light for generating the light pattern,
wherein the afocal illumination source has a light element and a diffuser element configured so that the light pattern generated on the eye is composed of diffuse light.





Allowable Subject Matter
Claims 1-7, 9-16 and 18-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The indication of allowability is dependent on how applicant amends claims to overcome this rejection.



The following is a statement of reasons for the indication of allowable subject matter as proposed as discussed above:
Claim 12 is the broadest independent claim. Claim 12 recites an apparatus for determining an orientation of an eye of a patient during an eye operation. The apparatus comprising: an illumination device configured to generate a light pattern on the eye of the patient in an operation position, a camera device configured to capture the light pattern generated on the eye during the eye operation, a computer configured to ascertain at least one property of the eye, which is dependent on the current orientation of the eye, from the captured light pattern during the eye operation, wherein the illumination device is configured to generate diffuse or afocal light for generating the light pattern, and wherein the afocal illumination source has a light element and a diffuser element configured so that the light pattern generated on the eye is composed of diffuse light.

However, Zickler in view of Frey in view of L’Esperance only discloses an illumination device configured to generate a point of light. Thus, Zickler in view of Frey in view of L’Esperance fails to disclose: “an illumination device configured to generate a pattern of light on the eye”. Additionally, Zickler in view of Frey in view of L’Esperance fails to disclose the illumination device is configured to generate diffuse or afocal light for generating the light pattern, and wherein the afocal illumination source has a light element and a diffuser element configured so that the light pattern generated on the eye is composed of diffuse light. Furthermore, nothing in the prior art when viewed with Zickler in view of Frey in view of L’Esperance obviates these deficiencies. The specific- novel feature here is the combination of applying a diffuse pattern of light onto the eye. The use of patterns of light on the eye are not unique. Also, the state of prior art has many examples of emitting light patterns onto the eye and then recording the reflection to determine properties of the eye. Use of afocal/diffuse light related to ophthalmic surgeries and/or optometry is not new. This invention differs from the prior art in that it diffuse light pattern directed onto eye to determine properties related to the eye’s orientation. This specific combination is what defines the invention over the prior art. Prior art does not describe all of these features together in combination with each other. Also, simply switching a light source with a focus to a diffuse or afocal light in many of the systems that measure/ characterize orientation of the eye often renders the function of the systems inoperable as this often affects the reflection of the light (ie the capture of the light pattern generated on the eye during the eye operation) from the camera. Additionally the use of diffuse light pattern instead of a focused light pattern is not a simple matter of choice as application of a diffuse light pattern directed onto the eye offers a unique advantage in that it reduces the need for exact alignment between the device and the eye is often required by other systems. Therefore, the combination of limitations is neither anticipated nor obviated in view of the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lai et al (US 20080074615 hereafter known as Lai). Lai discloses using multiple light source beams which can create to determine the position of a subject’s eye [see para 33… “FIGS. 3A, 3B, 4 and 5 are schematic illustrations of an example of an embodiment of an apparatus 300” and para 42… “the illumination apparatus are arranged such that the point source is disposed on plane X-Y, on a line L.sub.X that is parallel to the X-axis.  The beams are projected such that they intersect the Z-axis at equal but opposite distances from plane X-Y.] Additionally, Lai discloses a first and second illumination sources of light [see Fig. 3A elements 310, 320] that produce beams of light that produce diffuse and non-diffuse light [see para 35… “the illumination apparatus may comprise a laser light source and a pinhole (i.e., a small aperture) placed in the path of the beam generated by the laser.  The pinhole generates the diffuse portion by diffraction of a portion of the beam.”]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792   

                                                                                                                                                                                                     /GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792